         Case 4:18-cv-07229-YGR Document 100 Filed 09/04/20 Page 1 of 7




                                        September 4, 2020

VIA ELECTRONIC FILING

Honorable Thomas S. Hixson
U.S. District Court, Northern District of California
San Francisco Courthouse
Courtroom G – 15th Floor
450 Golden Gate Avenue
San Francisco, CA 94102

Re:            Joint Discovery Statement
               Finjan, Inc. v. Qualys Inc., Case No. 4:18-cv-07229-YGR

Dear Judge Hixson:

       Pursuant to the Court’s order (Dkt. 89), the parties submit the following joint statement
regarding Plaintiff Finjan, Inc.’s (“Finjan”) motion to compel Defendant Qualys Inc. (“Qualys”)
to provide worldwide sales for the accused products.

                                      Respectfully submitted,

                                      /s/ Kristopher B. Kastens
                                      Kristopher Kastens (State Bar No. 244979)
                                      KRAMER LEVIN NAFTALIS & FRANKEL LLP

                                      Attorneys for Plaintiff
                                      Finjan, Inc.


                                      /s/ Cristopher D. Mays
                                      Cristopher D. Mays (State Bar No. 266510)
                                      WILSON SONSINI GOODRICH & ROSATI

                                      Attorneys for Defendant
                                      Qualys Inc.
          Case 4:18-cv-07229-YGR Document 100 Filed 09/04/20 Page 2 of 7




                                            Finjan’s Position
        The Court should order Qualys to produce discovery into financial information for
overseas sales of accused products that were developed, tested, assembled, and/or compiled, in
whole or in relevant part, in the U.S.1
        Qualys’ Financials for Products Developed, Assembled, Compiled in the U.S., as well
as Sold or Distributed from the U.S. is Discoverable Regardless of the Customer’s Location
        Discovery responses indicate that Qualys develops its cloud-based platform in California,
and all Qualys accused products utilize that platform, which is accused of infringement. See Ex.
2 at 9-10 (Resp. Interrog. 5); see also, e.g., Ex. 3 (LinkedIn Profile of California-based
employee). Thus, Qualys’ infringing cloud-based platform, made in and managed from the U.S.,
services Qualys and customers worldwide. Discovery also indicates Qualys has a California
based contractor that manufactures, assembles and tests accused appliances, including appliances
sold outside the U.S. Ex. 2 at 9-10; see also, Ex. 4 at QUALYS00030027. Qualys also
                                                         . Ex. 5 at QUALYS00883693; Ex. 6 at 28.
Qualys does not dispute that it compiles code inside the U.S. to create computer readable
program code, or that it directs the loading this code on infringing systems in the U.S. to service
customers outside the U.S. This likely meets the “making” requirement for each asserted claim,
and certainly meets it for Finjan’s claims directed to a “computer readable medium.” Ex. 7
(Finjan’s infringement contentions for asserted computer readable media claims). Centillion
Data is inapposite because, unlike here, the claims required a “personal computer processor
means” that was not provided until the code was installed. Microsoft actually supports Finjan’s
position, because after Qualys compiles the code, it is expressed as a computer readable copy so
that the compiled version can be read by a computer.
        Qualys’s dispute is also premature. Whether Qualys infringes by domestically “making”
in these instances is a central dispute not ripe in a discovery motion. In cases presenting attempts
to argue that infringement requires extra steps, the Federal Circuit has rejected arguments like
Qualys’s. E.g., Silicon Graphics, Inc. v. ATI Techs., Inc., 607 F.3d 784, 794 (Fed. Cir. 2010)
(“Where, as here, a product includes the structural means for performing a claimed function, it
can still infringe . . . apart from the operating system that is needed to use the product.”);
Centrak, Inc. v. Sonitor Techs., Inc., 915 F.3d 1360, 1371–74 (Fed. Cir. 2019) (reversing SJ of
no infringement due to fact questions about identity of final assembler). Because discovery
indicates a likelihood of domestic infringement, Finjan is entitled to discovery into the economic
effects, including overseas. Railroad Dynamics, Inc. v. A. Stucki Co., 727 F.2d 1506, 1519 (Fed.
Cir. 1984), confirms domestic infringement can lead to royalties on overseas sales: “Whether
[certain domestically made] carsets were sold in the United States or elsewhere is [ ] irrelevant,
and no error occurred in including those carsets among the infringing products on which the
royalty was due.” Id. Additional authority is replete. See, e.g., Power Integrations, Inc. v.
Fairchild Semiconductor Int'l, Inc., No. CV 04-1371 LPS, 2018 WL 4804685, at *1-2 (D. Del.
Oct. 4, 2018); Plastronics Socket Partners, Ltd. v. Dong Weon Hwang, No. 218CV00014-
JRGRSP, 2019 WL 4392525, at *5 (E.D. Tex. June 11, 2019); Polaris Innovs. Ltd. v. Kingston
Tech. Co., Inc., Case No. CV 16-00300, 2017 WL 3275615, at *5 (C.D. Cal. Feb. 14, 2017).


1
 Qualys has refused to provide discovery into foreign financial information (Finjan’s Letter Brief, Dkt. No. 79 at 2),
and has also refused to provide a witness on Topic Nos. 23, 26 and 29 regarding foreign sales activity. Ex.1, Qualys
Objections to 30(b)(6) Notice, at ¶ 15 and Topic Nos. 23, 26, and 29 (limiting deposition to U.S. activity).


                                                        -1-
Case 4:18-cv-07229-YGR Document 100 Filed 09/04/20 Page 3 of 7
          Case 4:18-cv-07229-YGR Document 100 Filed 09/04/20 Page 4 of 7




that data from its U.S.-based scans in security updates sent largely from the U.S., and which
benefits Qualys as well as its Qualys’ customers worldwide. See, e.g., Ex. 9 at FINJAN-
QUALYS 042706. As a result, Qualys’ foreign customers benefit from Qualys’ “use” of the
accused products by using the threat data derived from Qualys’ infringing U.S. activity, and the
value of that benefit is relevant for the purposes of assessing a reasonable royalty. Georgia-
Pacific Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116 at 1120 (S.D.N.Y. 1970).
        Qualys’ Foreign Financial Information Discoverable for Infringement and Validity
        Qualys operates U.S.-based “cloud” offerings as accused products, which are hosted on
servers located in the U.S. Qualys provides its customers, including overseas customers,
instructions to use those offerings in an infringing manner. Since such instructions give rise to
Qualys’ performing the act of inducing infringement in the U.S. for foreign customers, it exposes
Qualys to § 271(b) inducement liability. Finjan is entitled to discovery into the economic activity
surrounding such inducement, including activity involving overseas customers.
        Qualys should also produce information on foreign sales because it is relevant to
establishing the commercial success of Finjan’s inventions. Leo Pharma. Prod., Ltd. v. Rea, 726
F.3d 1346 (Fed. Cir. 2013) (objective indicia is part of the obviousness analysis). Qualys’s
contention that it has produced the necessary data is inaccurate. With Qualys asserting hundreds
of different obviousness combinations, Finjan is entitled to closely review the records of
commercial success for the accused technology.
        Qualys Has Alleged No Burden Associated With the Requested Production
        Rule 26(b)(1) requires proportionality between the likely relevance of the requested
information and the burden associated with its production. Qualys’s sudden argument of the
burden is now waived and, in any event, unsubstantiated.

                                             Qualys’s Position

1.      Foreign Sales of the Accused Products Alone Are Irrelevant to Direct Infringement.
        Foreign sales activity is relevant to direct infringement only if the patented invention as a
whole is tied to an infringing act within the United States. See 35 U.S.C. 271(a) (“Section 271(a)”).
Finjan improperly focuses on the accused products instead of the patented inventions. See
Deepsouth Packing Co. v. Laitram Corp., 406 U.S. 518, 527 (1972) (“[Patentee’s] argument that
Deepsouth sells the machines . . . cannot carry the day unless it can be shown that Deepsouth is
selling the ‘patented invention.’”). The two are not synonymous. Specifically, Finjan’s
infringement contentions allege that Qualys’s accused products infringe only when combined
and/or interconnected with other devices and software on a network. See, e.g., Ex. B at 22-23, 73,
76, 80-81, 87, 91, 99, 104, 150, 164, 177, 239, 280, 297, 304, 355, 362-363, 393, 409, 410, 472-
474. Based on Finjan’s own allegations, foreign sales are irrelevant unless the entire patented
invention of the claims—and not just the accused products—are made, used, sold, or offered for
sale within the U.S. See Deepsouth, 406 U.S. at 527. But Finjan’s contentions and its arguments
above fail to make this critical allegation. See Ex. A; Ex. B at 1-17.2

       A.     No Allegation of “Making” the Patented Inventions in the U.S.
       Finjan’s infringement contentions accuse Qualys’s software products (which operate on
cloud servers around the globe) and a hardware scanner appliance (which is installed on a

2
  For convenience, Qualys has combined the multiple documents comprising Finjan’s infringement contentions into
a single document and included separate bates number. Citations to Exhibit B are to these bates numbers.

                                                     -3-
          Case 4:18-cv-07229-YGR Document 100 Filed 09/04/20 Page 5 of 7




customer’s network). Finjan improperly claims that the mere development of these products
constitutes “making” under Section 271(a), entitling it to foreign sales. This is wrong. Making
does not occur until every claim element is combined into the product. See Centillion Data Sys.,
LLC v. Qwest Commc'ns Int'l, Inc., 631 F.3d 1279, 1288 (Fed. Cir. 2011) (“to ‘make’ the system
under § 271(a), Qwest would need to combine all of the claim elements—this it does not do.”).
For software, this requires that the software be installed on the machine that can run it. See id.
(“The customer, not Qwest, completes the system by providing the ‘personal computer data
processing means’ and installing the client software.”); cf. Microsoft Corp. v. AT&T Corp., 550
U.S. 449-450 (2007) (“Until it is expressed as a computer-readable ‘copy,’ e.g., on a CD–ROM,
Windows software—indeed any software detached from an activating medium—remains
uncombinable.”). But Finjan’s contentions never allege that Qualys’s software products are
installed on machines in the United States before being sold abroad.3 Likewise, for Qualys’s
scanner appliances, Finjan’s infringement contentions allege that the appliances are only part of
the patented invention, and do not infringe until deployed in an actual network and interconnected
with other devices and software. See Ex. B. at 000104, 126, 128, 130, 133, 135, 136, 177, 179,
192, 196, 209, 211, 227, 229, 236, 239, 241, 252, 262, 285, 304, 306, 307, 363, 374, 381, 410, and
459. That Qualys’s software and appliances may be developed in the U.S. is not enough.4
        The documents and cases on which Finjan relies do not alter this result. The documents
emphasize the global nature of Qualys, and do not establish with any plausibility that any of the
patented inventions are made here before being sold abroad. And, Finjan’s cited cases are each
factually distinguishable because they involve an allegation that the patented inventions were made
in the U.S. that is missing from Finjan’s contentions.
        Finjan alleges that Qualys does not dispute that it compiles code inside the U.S. But as
Finjan’s cited exhibits show, Qualys conducts development activities on multiple continents. See
Ex. 2 at 9-10. Finjan’s claim that Qualys’s arguments are premature also miss the point. The issue
is what Finjan alleged in its contentions. Finjan never alleged that any of the accused products
alone infringe any of the asserted claims. Per Finjan’s contentions, Qualys’s products are only one
component of the patented invention. Thus, like Centillion the domestic manufacture of those
components is not an infringing act that opens the door to foreign sales. See 631 F.3d 1279, 1288.
        Nor did Finjan ever allege a theory of recover that included foreign sales through any of
the means which it now argues. Finally, Finjan alleges that mere development of software at least
satisfies the “computer-readable storage medium” claims. But this too is incorrect. Finjan’s
contentions for those claims each refer to other claims where Finjan alleges infringement only
once the software is installed and interconnected with a variety of other network devices and
software. See Ex. B at 87, 91, 150, 164, 297, 355, 402, 434, 449, 464. Moreover, Finjan’s
contentions for those claims allege infringement only once the software is placed on a storage
medium. This is different from Finjan’s present position, which seeks foreign sales of uninstalled
software in the abstract. See id.




3
  Even if Finjan had made this allegation (and it has not), it would still not be entitled to the entirety of Qualys’s
foreign sales data, but only those sales for which there was an alleged act of making (i.e. installation of software)
within the U.S.
4
  Finjan made similar arguments in Finjan, Inc. v. Blue Coat Sys., Inc., and Magistrate Judge Grewal denied Finjan’s
motion to compel foreign sales data. See 2014 WL 5321095, at *2 (N.D. Cal. Oct. 17, 2014); Qualys Ex. C (Finjan,
Inc. v. Blue Coat Sys., Inc., Case No. 5:13-cv-03999-BLF, ECF. 109-3 (N.D. Cal. Oct. 9, 2014)).

                                                        -4-
         Case 4:18-cv-07229-YGR Document 100 Filed 09/04/20 Page 6 of 7




        B.      No Allegation of Domestic Use, Sales, or Offers for Sale,” for Foreign Sales.
        Finjan also fails to plausibly allege that Qualys used, sold, or offered to sell the patented
inventions within the U.S. Finjan first argues that Qualys “uses” the patented invention by
operating servers running the accused software products. But this is not an infringing “use.” In
Centillion, the Federal Circuit specifically addressed this scenario and held that an accused
infringer does not “use” an infringing system by providing backend server software. See 631 F.3d
at 1286 (“We agree with Qwest that, as a matter of law, it does not “use” the patented invention
under the appropriate test from NTP . . . Supplying the software for the customer to use is not the
same as using the system.”).
        Finjan next argues that Qualys makes infringing sales and offers to foreign customers from
within the U.S. But this rests on a single document that Finjan mischaracterizes. The document in
question refers to Qualys’s global sales force across multiple continents. See Ex. 2 at 30025. Finjan
speculates that these foreign sales are sourced from the United States. And, as before, Finjan never
articulated any of these theories in its contentions. See Ex. A; Ex. B at 1-17.

       C.      Inducement Still Requires Direct Infringement in the U.S.
       Finjan argues that its indirect infringement claims under 35 U.S.C. § 271(b) entitles it to
discovery of foreign sales. Finjan is wrong – even an indirect infringement claim requires an
underlying act of infringement within the U.S. See Ziptronix, Inc. v. Omnivision Techs., Inc., 71
F. Supp. 3d 1090, 1098 (N.D. Cal. 2014). This argument fails for the reasons discussed above.

2.       Know-how from Foreign Operations does not Entitled Finjan to Global Sales.
         Finjan cursorily argues that Qualys’s extraterritorial operations are relevant to a reasonable
royalty analysis because of know-how in fighting malware and viruses that Qualys gains through
its foreign-deployed products. Finjan claims that such know-how enhances the value of Qualys’s
domestic operations, rendering such sales relevant. This argument has several flaws. First, Finjan
cites no authority supporting this position, which would neutralize extraterritorial limits for any
case in which reasonable royalty is alleged. Second, Finjan is silent on why foreign sales would
inform the inquiry any better than the worldwide revenue data that Qualys already produced.

3.     Qualys Already Produced Information Sufficient to Assess Commercial Success.
       Finjan alleges that Qualys’s foreign sales data is relevant to establishing the commercial
success (and therefore the validity) of the patented inventions. Once again, however, Finjan offers
no authority holding that non-infringing foreign sales may be used in this manner. But, in any
event, Finjan has effectively accused every Qualys product, and Qualys has already produced
worldwide revenue data for these products. To the extent foreign activity informs commercial
success, Finjan already has sufficient information.

4.     Obtaining and Producing the Information Finjan Seeks is Unduly Burdensome.
       Production would burden Qualys. The information Finjan seeks does not exist in a readily
producible form. Qualys personnel must retrieve and generate the underlying data in producible
form. This is no trivial undertaking. Since that Finjan already has Qualys’s worldwide revenue
information, the marginal value to this information does not outweigh the burden to collect it.




                                                 -5-
        Case 4:18-cv-07229-YGR Document 100 Filed 09/04/20 Page 7 of 7




                                            ATTESTATION

       In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

document has been obtained from any other signatory to this document.

                                                      /s/ Kristopher Kastens
                                                      Kristopher Kastens




                                               -6-
